Case 17-03937-KRH                   Doc 7      Filed 11/14/18 Entered 11/14/18 15:50:39                       Desc Main
                                               Document     Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                               Chapter 11

    HEALTH DIAGNOSTIC LABORATORY,                                        Case No.: 15-32919-KRH
    INC., et al.,
                                                                         Jointly Administered
               Debtors. 1

    RICHARD ARROWSMITH AS
    LIQUIDATING TRUSTEE OF THE HDL
    LIQUIDATING TRUST,

    Plaintiff,

    v.                                                                   Adv. Proc. No. 17-03937-KRH

    INTERNAL MEDICINE SPECIALISTS,
    P.A., et al.,

    Defendants.


                       NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

             PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Rule 7041 of the Federal Rules of Bankruptcy Procedure, and the Order



1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         Health Diagnostic Laboratory, Inc. (0119), Central Medical Laboratory, LLC (2728), and Integrated Health
         Leaders, LLC (2434).

         Cullen D. Speckhart (VSB No. 79096)
         WOLCOTT RIVERS GATES
         919 E. Main Street, Ste. 2010
         Richmond, Virginia 23219
         200 Bendix Road, Ste. 300
         Virginia Beach, Virginia 23452
         Telephone: (757) 497-6633
         Direct: (757) 470-5566
         Email: cspeckhart@wolriv.com

         Counsel to Richard Arrowsmith,
         Liquidating Trustee of the HDL Liquidating Trust
Case 17-03937-KRH         Doc 7    Filed 11/14/18 Entered 11/14/18 15:50:39             Desc Main
                                   Document     Page 2 of 2




Approving Amended Procedures for Avoidance Action Adversary Proceedings [Docket No.

2740], Richard Arrowsmith, in his capacity as Liquidating Trustee of the HDL Liquidating Trust,

appointed pursuant to the confirmed Modified Second Amended Plan of Liquidation Proposed by

the Debtors [Docket No. 995], by and through his undersigned counsel, hereby discontinues and

dismisses the Complaint in the above-captioned Adversary Proceeding, with prejudice, with the

parties to bear their own costs and expenses, including, without limitation, attorneys’ fees.

DATED: November 14, 2018                                 Respectfully submitted,

                                                          /s/ Cullen D. Speckhart
                                                          Cullen D. Speckhart (VSB No. 79096)
                                                          WOLCOTT RIVERS GATES
                                                          919 E. Main Street, Ste. 2010
                                                          Richmond, Virginia 23219
                                                          200 Bendix Road, Ste. 300
                                                          Virginia Beach, Virginia 23452
                                                          Telephone: (757) 497-6633
                                                          Direct: (757) 470-5566
                                                          Email: cspeckhart@wolriv.com

                                                          Counsel to Plaintiff Richard Arrowsmith,
                                                          Liquidating Trustee of the HDL Liquidating
                                                          Trust
